t c summary opinion united_states tax_court dale h sundby and edith littlefield sundby petitioners v commissioner of internal revenue respondent docket no 6977-01s filed date dale h sundby pro_se michael s hensley for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and the issue for decision is whether petitioners are entitled to certain deductions they claimed on schedule c profit or loss from business in petitioners resided in san diego california on the date the petition was filed in this case on date petitioner husband petitioner incorporated an entity in the state of california with the name access anytime anywhere inc on date this corporation’s name was changed to navis communications navis on date petitioner signed a document as director of navis that inter alia named petitioner as the chairman president chief_executive_officer ceo secretary and chief financial officer of navis by letter dated date navis was notified by the internal_revenue_service that its election to be treated as an s_corporation had been accepted effective beginning date subject_to verification if we examine your return navis’s status was suspended on date and then again on date on date petitioner incorporated another entity in the state of california with the name search2000 the corporation’s name was changed to power agent inc on date and its status was suspended on date a federal_income_tax return was filed for power agent in date with respect to its taxable_year beginning date and ending date this return reflected zero income and zero expenses navis conducted business throughout a conference table computer supplies and software business cards legal services fax repair services and access to an information service were all purchased by navis during that year in addition navis maintained a federal express shipping account and a sprint telephone service account throughout petitioner sent and received various correspondence in his capacity as ceo of navis the correspondence appearing in the record can be summarized as follows on date petitioner sent a letter as ceo of navis to integrated systems solutions corp of bethesda maryland concerning products under development by navis on date eds commercial services eds sent petitioner a letter concerning the development of a product known as workusa this letter stated in part my proposal is that eds and navis begin a four-month design effort during this stage eds will establish a core organization staffed with the expertise necessary to further define the business processes and requirements and design the data base application systems and technology platform we understand the purpose of obtaining these estimates is to assess eds’ ability to deliver a full solution we also understand that the figures may be used by navis in obtaining financial backing from outside investors eds asks that the source of these estimates be held in confidence between eds and navis until such time as navis and eds reach an agreement to proceed attached to the letter was a document titled an estimate to navis communications which spelled out in detail the proposal being offered by eds to navis in date petitioner prepared proposals for goldman sachs and sprint concerning products in development both of these proposals indicated that they were from navis and both named petitioner as the ceo thereof on date price waterhouse l l p sent a letter to petitioner as ceo of navis this letter stated that navis communications has asked price waterhouse to conduct a market evaluation study of its new product searchnet to be launched in date and the letter concluded by stating that we are confident that we can successfully help navis determine the market penetration and initial marketing program required for a successful launch of searchnet throughout navis also entered into a variety of confidentiality and nondisclosure agreements with a number of individuals and business entities there is no evidence in the record indicating that a tax_return was filed for navis with respect to or any other taxable_year petitioner gained a business advantage from the incorporation of navis insofar as the corporation gave petitioner a more legitimate base versus dale sundby the sole_proprietor in his business dealings petitioners filed a schedule c with their joint federal_income_tax return for taxable_year the schedule c which named petitioner as the proprietor of a business engaged in information services listed the following gross_receipts and deductions gross_receipts -0- car and truck expenses dollar_figure depreciation and sec_179 expense big_number employee benefit programs big_number legal and professional services big_number office expense big_number supplies big_number travel big_number meals and entertainment big_number utilities big_number home_office expense big_number net_loss big_number taking into account the schedule c loss petitioners reported adjusted_gross_income of negative dollar_figure and zero tax_liability for petitioners also filed a form_1045 application_for tentative refund on which they requested a tentative refund for on account of a net_operating_loss nol_carryback from to that year of dollar_figure respondent issued petitioners a refund of dollar_figure in accordance with this request in the notice_of_deficiency respondent determined that petitioners are not entitled to deduct the dollar_figure claimed as trade_or_business_expenses in the notice_of_deficiency states it is determined that the amount of dollar_figure as a loss from an information services business for the taxable_year ended date is not allowed because you did not establish that such an activity constitutes a bona_fide business entered into for profit further it has not been established that the claimed expenses were incurred or if incurred paid_by you during the taxable_year for ordinary and necessary business purposes or that any claimed amount qualifies as an allowable deduction under the provisions of the internal_revenue_code further it has been determined that the claimed schedule c expenses are start-up_expenditures and not deductible in the taxable_year ended date under sec_162 of the internal_revenue_code further it has been determined that the claimed schedule c expenses were not your expenses but those of the corporations search and navis communications accordingly with the disallowance of all of your schedule c expenses and home_office expenses taxable_income is increased dollar_figure because the schedule c expenses were disallowed respondent also determined that petitioners are not entitled to the nol_carryback from to the entire amount of the deficiency of dollar_figure results from the disallowance of the nol_carryback and related computational adjustments with respect to respondent also determined that income of dollar_figure received by petitioner wife from personalized workout of la jolla inc is subject_to self-employment_income tax this adjustment gives rise to the entire amount of the deficiency of dollar_figure despite stating a general objection to the deficiency in 1in lieu of the home_office expense deduction of dollar_figure respondent allowed petitioners additional itemized_deductions for taxes and mortgage interest totaling the same amount their petition petitioners did not address this underlying adjustment in the petition at trial or in their brief we therefore consider the issue to have been abandoned by petitioners the sole dispute in this case is whether petitioners are entitled to the schedule c deductions claimed in if petitioners are entitled to the deductions they are also entitled to the nol_carryback to petitioners’ primary arguments at trial and in their brief can be summarized as follows petitioner was engaged in a trade_or_business outside of the corporations that he owned and the schedule c expenses are his individual expenses rather than those of a corporation or in the alternative because navis was an s_corporation all of its expenses should have passed through to petitioner allowing petitioners to deduct those expenses on their individual return petitioners also argue that they are entitled to schedule c deductions in amounts greater than those claimed on their return a taxpayer generally may not deduct personal_living_and_family_expenses sec_262 expenses that are ordinary and necessary in carrying_on_a_trade_or_business of the taxpayer on the other hand generally are allowed as deductions to the taxpayer in the year in which they are paid_or_incurred sec_162 a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 however the trade_or_business of a taxpayer is separate and distinct from the trade_or_business of a corporation owned by that taxpayer 319_us_436 the supreme court has stated the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity id pincite fn refs omitted because the corporation is a separate taxable entity the expenses paid_or_incurred in carrying on the trade_or_business of the corporation are deductible by the corporation rather than by its shareholders sec_162 moline props inc v commissioner supra 308_us_488 47_tc_596 affd per curiam 400_f2d_584 9th cir this is so even where the shareholders personally pay the ordinary and necessary expenses of the corporation’s trade_or_business deputy v du pont supra 35_tc_956 in certain circumstances the corporate form may be disregarded where it is a sham or unreal moline props inc v commissioner supra pincite however if a taxpayer chooses to conduct business through a corporation and gains an advantage from its use the taxpayer is not permitted subsequently to deny the existence of the corporation for tax purposes id weigman v commissioner supra in general any small_business_corporation may elect to be an s_corporation under sec_1362 one of the effects of electing s_corporation status is that income earned by the corporation is not taxed at the corporate level sec_1363 however taxable_income is still computed at the corporate level sec_1363 accordingly s_corporations are required to file yearly tax returns and to provide copies of the information on those returns to its shareholders sec_6037 and b the individual shareholders in turn are required to either report on their own returns all s_corporation items consistently with the corporate return or to file a statement identifying inconsistencies or noting that a corporate return was not filed sec_6037 thus the corporate entity cannot be ignored even if the corporation has elected s_corporation status 45_tc_151 affd 361_f2d_939 7th cir see also weibusch v commissioner 59_tc_777 affd 487_f2d_515 8th cir taxpayers are required to maintain records sufficient to establish the amounts of income deductions and other items which underlie their federal_income_tax liabilities sec_6001 sec_1_6001-1 e income_tax regs at trial petitioner admitted that the amounts on the schedule c are estimates and that he cannot provide the supporting documents that were used to arrive at the amounts of the expenses shown thereon in support of their argument that they are entitled to deductions in amounts greater than those claimed on the schedule c petitioners offered and the court received into evidence hundreds of pages of receipts and invoices allegedly showing various business expenditures that were grouped into several categories corresponding to lines on the schedule c the summaries of the receipts and invoices provided with respect to each category are merely lists of receipts rather than any type of business record maintained contemporaneously with the conduct of the business activities--petitioner testified that petitioners assembled these records only after the examination of their return had begun petitioners did not maintain separate bank accounts or credit cards for use in their business activities and the checks and credit cards that were used to pay the expenses bear the name of petitioner or petitioner wife we conclude that petitioners have not maintained adequate books_and_records and that they have not properly substantiated the items claimed on their return despite petitioners’ arguments to the contrary see sec_6001 sec_1_6001-1 e income_tax regs some of the receipts and invoices petitioners provided have no plausible connection to any trade_or_business and are clearly nondeductible personal expenses under sec_262 for example petitioners seek to deduct the cost of installing a wireless fencing system for their dog there are also numerous other expenses which are likely personal with respect to which petitioners have provided inadequate explanations concerning their business_purpose these expenses include gasoline and car washes for petitioners’ family cars as well as various travel_expenses petitioners introduced into evidence groups of receipts and summaries for the travel_expenses and these summaries contained notations concerning the alleged business_purpose of the travel the notations for a date trip to vail colorado indicate that the purpose was a search2000 board_of directors meeting however search2000 was not incorporated sec_7491 does not apply in this case because the underlying examination began before date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 when petitioners were notified by letter dated date that their application_for tentative refund was under examination we note that had sec_7491 applied it would not have shifted the burden_of_proof to respondent because petitioners have not maintained adequate books_and_records and have not substantiated the amounts shown on their return sec_7491 the burden_of_proof remains on petitioners to show respondent’s determinations in the notice_of_deficiency to be in error see rule a until months after this alleged meeting and the notations indicate that the meeting involved only petitioner archie mcgill as director and petitioner wife as vice president the notations for another trip this one to hawaii in date also indicate various business meetings related to search2000 took place however these alleged business meetings occurred solely between petitioner and petitioner wife over hotel dinners certain receipts and invoices petitioners provided do reflect likely trade_or_business_expenses however the expenses that were billed to navis clearly were incurred by navis rather than petitioners we further conclude that the other business- related expenses that reflect petitioner or petitioner wife as the purchaser or payor also were expenses of navis rather than a sole_proprietorship of petitioner petitioner held himself out as the ceo of navis in his business dealings and the evidence of business activities in the record reflects that the activities were those of navis rather than of petitioner as a sole_proprietor other than petitioner’s testimony there is no evidence in the record supporting his contention that he was conducting his business activities as a sole proprietor--whether such a business was as a venture capitalist as petitioners argue or another activity--and that navis was a mere shell that conducted no business we do not accept petitioner’s testimony because it is self-serving uncorroborated and contradicted by the documentary_evidence in the record see 99_tc_202 in their brief petitioners argue that navis was just one of many ventures operated by petitioner and that navis remained dormant and was only used for interacting with potential partners with the purpose of being available as a corporate entity for any one of petitioner’s ventures should the need arise however the documentary_evidence demonstrates that the correspondence that was sent and received under navis’s name refers to various products or proposals offered by navis these products or proposals have the same names as what petitioners assert were separate business ventures we conclude that navis itself was offering these products or proposals as a part of its business activities petitioners further argue despite respondent’s contention that petitioner states however that navis was nothing more than a ‘shell corporation ’ and was not a separate_entity from dale sundby sole_proprietor petitioner never made that statement in fact petitioner stated the opposite that he was ceo of navis a separate_entity from the sole_proprietorship as ceo of navis it was not inappropriate for the petitioner to hold himself out as such using navis provided for legitimacy in signing agreements with other corporations petitioner had no obligation to disclose to any of these parties that navis had not yet received a transfer of any intellectual_property from the sole_proprietorship had no checking account etc because we have found that navis rather than petitioner was carrying on the trade_or_business petitioners’ distinction is one without a difference if petitioners argue that navis was a separate taxable entity the expenses they incurred were those of the corporation and therefore nondeductible by them see 308_us_488 if petitioners argue that navis was not a separate taxable entity the entity cannot now be disregarded for tax purposes and its expenses remain nondeductible by petitioners see 319_us_436 an issue involving navis as a corporate entity was previously addressed by this court in sundby v commissioner tcmemo_2003_204 in that case a deficiency with respect to petitioners’ taxable_year was before the court petitioners had claimed a bad_debt deduction of dollar_figure on a schedule c in we concluded that assuming arguendo that a bona_fide debt had existed navis would have been entitled to a bad_debt deduction rather than petitioners we stated the promissory note was made between search2000 and navis in because navis was incorporated under the laws of the state of california and there are other indicia of its separate status we shall treat it as a separate_entity since the promissory note was made payable to navis it is navis that would be entitled to the bad_debt deduction if any were to be allowed and petitioners have not shown that the note was transferred to them personally moreover petitioners have not shown that any s_corporation_election was in effect for navis for the year in issue in reaching this conclusion we found that navis was a corporation when the promissory note was signed in and we held that the corporate form could not be disregarded with respect to that transaction at the time that the debt allegedly became worthless in the court’s findings in sundby are consistent with our finding in this case that the business activity conducted by petitioner in was conducted in his role as ceo of navis rather than in a sole_proprietorship and our holding is not affected by petitioners’ failure to introduce evidence of an s_corporation_election in the prior case in summary the court has received into evidence hundreds of pages of receipts and invoices offered by petitioner who argues that each and every one represents a deductible expense however we conclude that many of the expenses are nondeductible personal expenses see sec_262 and that to the extent that the receipts are for trade_or_business_expenses the expenses relate to the trade_or_business of navis rather than petitioner see moline props inc v commissioner supra petitioners are not now free to disregard the corporate entity for tax purposes after gaining a business advantage from its use and the fact that petitioners personally paid certain expenses does not alter their characterization as corporate expenses see id deputy v du pont supra 47_tc_596 35_tc_956 petitioners have provided no other grounds for deducting any of the remaining expenses if any evidenced by the receipts 3one invoice received in evidence as alleged substantiation for petitioner’s schedule c expenses labeled by petitioners as office conference room upholstery fabric for chairs listed the continued finally we address a point petitioners raised at trial petitioners assert that the explanation in the notice_of_deficiency regarding the disallowance of the schedule c expenses was too vague to allow for an adequate response we agree that the explanation as a whole suffers from a certain lack of clarity or specificity however the notice_of_deficiency in effect sets forth several alternative theories under which respondent determined that petitioners are not entitled to any of the schedule c deductions the commissioner generally is permitted to set forth alternative grounds for adjustments in a notice_of_deficiency as well as to take alternative positions at trial 66_tc_101 on account of our holding however we need not address every such argument respondent raised in this case reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent continued purchaser as edith littlefield sundby sbmi interiors another invoice labeled office decorative fabric for couch listed the purchaser only as sbmi interiors while numerous other invoices for similar items list only petitioner wife as the purchaser no mention is made of sbmi interiors elsewhere in the record and petitioners have not argued that petitioner wife was engaged in a trade_or_business of any type other than with respect to the dollar_figure in income that she received from personalized workout of la jolla inc
